Title: To James Madison from Thomas Jefferson, 22 May 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello May 22. 09.
It is my duty to write to you on the subject of the Note you were so kind as to endorse for me at the bank of the US. and I do it willingly altho’ painfully. Notwithstanding a fixed determination to take care that at the termination of my duties at Washington my pecuniary matters should at least be square, & my confidence that they would be so, I found, by an estimate made in December last, that there would be a deficit in them of several thousand dollars. I took immediate measures for transferring that debt to Virginia, and did it the more easily as I was enabled to pledge certain resources which I had in possession, or not very distant. However after this liquidation effected, other demands, which had not come under my view, came upon me, one after another, and required to answer them the amount of the Note you indorsed for me. The forms of the bank requiring two Indorsers, for an absentee, I asked of mr. Barnes to be the second, which he very readily assented to, the cashier previously assuring me that it would have no effect on their transactions with mr. Barnes on his private account, & so I assured him. But by a letter I have recieved from the old gentleman, I find that he is made uneasy by some circumstance in the execution of the note, which makes him liable in the first instance, were the bank, contrary to expectation, to make a sudden demand of the money. It would add much to my affliction to give him uneasy nights at his age, which obliges me to ask you to satisfy him by interposing yourself between him & the first liability to the bank, which I believe is done by your subscribing the words ’credit the drawer’ instead of his doing it. He however can best say how this may be done. I might, without much delay, have relieved you from this unpleasant responsibility had I not engaged my earliest resources on my first estimate, which I then thought would discharge all demands. It is this circumstance which renders me unable to fix any time with confidence. I limit my expences here to my income here, leaving that of my Bedford estate free, which is about 2500. D. clear one year with another. But as this would take an improper course of time I am endeavoring to sell several detached parcels of land, unconnected with my possessions either here or in Bedford, & which I can spare without diminution of revenue or other inconvenience. They amount to between two & three thousand acres, & at the market prices would bring the double of these deficits. I trust that the bank, will find no interest in calling for a reimbursement before I shall have been able to avail myself of all my resources.
I had seen with much pleasure that the dispute with Pensylvania was likely to go off so smoothly; but am much mortified to see the spirit manifested by the prisoners themselves as well as by those who participated in the parade of their liberation. One circumstance in it struck my attention disagreeably, but it admitted a different explanation. I trust that no section of republicans will countenance the suggestions of the Federalists that there has ever been any difference at all in our political principles, or any sensible one in our views of the public interests.
After a most distressing drought of 5. or 6. weeks we had on the 18th. instant a very fine rain, followed by calm & tolerably warm weather, and yesterday & last night a plentiful rain has fallen again. The coldness & backwardness of the spring however had not advanced plants sufficiently to enable the planters to avail themselves of them as seasons. I tender always to mrs. Madison my affectionate respects & to your self the assurances of my constant & cordial attachment.
Th: Jefferson
